Citation Nr: 1131264	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-19 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to January 1956.  He died in October 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death and DIC under the provisions of 38 U.S.C.A. § 1318.  In July 2006, the appellant asked that the claim be transferred to the New Orleans, Louisiana RO, as she had relocated.  The New Orleans, Louisiana RO is the RO of jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2008, the appellant submitted a substantive appeal to her claim of service connection for the cause of the Veteran's death and entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318, indicating, in pertinent part, a request for a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.703, 20.704 (2010).  She clarified such in an attached statement.  She has a right to such a hearing. 38 C.F.R. § 20.700(e) (2010).  



Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704.  Notice of the hearing should be mailed to her known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


